DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Invention I (not currently claimed) drawn to a TRACTOR HAVING DUAL HYDROSTATIC DRIVE WITH SINGLE HAND CONTROL, classified in class 180, and subclass 333; 
II. Invention II (Claims 1-8, 16, and 17) drawn to a “TRACTOR HAVING DUAL HYDROSTATIC DRIVE WITH SINGLE HAND CONTROL AND ATTACHMENT ADAPTER FOR POWERED ATTACHMENTS, classified in class 56, subclass 16.9;
III. Invention III (Claims 1, 9-15, and 17) drawn to a “TRACTOR HAVING DUAL HYDROSTATIC DRIVE WITH SINGLE HAND CONTROL AND PTO CLUTCH CONTROL”, classified in class 180, subclass 6.48.
The inventions are distinct, each from the other because of the following reasons:
Inventions I, II, and III are related as subcombinations and combination, respectively.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination does not require the particulars of the subcombination, specifically the details of the attachment 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/JAMES M DOLAK/
Primary Examiner, Art Unit 3618